DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 
Applicant argues Abassi is not measuring emission intensity. Rather, Abassi is observing luminosity of flame regions and measuring mixing. Observing luminosity is not the same thing as measuring emission intensity.
The examiner respectfully disagrees because combustion experts use the term "flame luminosity" to describe the intensity of yellow/orange light emission from flames (see EP 0710798 A2 to SLAVEJKOV et al.; Pg. 4, Lines 44-45). Therefore, Abassi is measuring emission intensity.
Claim Interpretation
With regard to claims 21 and 24-25, the limitations following the word “optionally”, e.g. “optionally the measured oscillation frequency”, are interpreted as not required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-11, 19, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Docquier (US 9,651,248) in view of Abbasi (US 6,702,571).
Regarding Claim 1, Docquier discloses a process for combusting a fuel with main and auxiliary flows of oxidant in a combustion zone using a burner upstream of the combustion zone, the burner comprising: a block (12) with an exit face (26) facing the combustion zone and an entrance face opposite the exit face (44; see also 14), said block comprising at least one first perforation (see 28A, 28B, and 28C) that extends from the entrance face to the exit face which ends at a first level in the exit face (plane P1 is represented by A-A in FIG. 3), and at least one second perforation (42A, 42B) that extends from the entrance face to the exit face which ends in the exit face at a second level that is spaced apart from the first level and located below or above the first level; at least one fuel injector (30) positioned in the at least one first perforation; and at least one main oxidant injector (58A, 58B) positioned at least one of which is in the at least one second perforation, said process comprising the steps of: injecting at least one stream of the fuel into the combustion zone through the at least one fuel injector and the at least one first perforation (inherent); introducing at least one main stream of the main flow of oxidant into the combustion zone below or above the at least one stream of the fuel and through the at least one main oxidant injector and the at least one second perforation (inherent); introducing the auxiliary flow of oxidant into the combustion zone and into contact with the at least one fuel stream thereby generating an initial flame in which the at least one main stream of the fuel is partially combusted with the auxiliary flow of oxidant in the combustion zone and in which non-consumed fuel that was not combusted in the initial flame with the auxiliary flow of oxidant is yielded (see at least col. 9, lines 59-67: “By providing an the initial flame occurs proximate the outlet of the at least one first perforation comprising combustion of some of the fuel supply with the enveloping bleed air supply, the remaining uncombusted fuel subsequently mixing and combusting with the oxidant supplied via the at least one second perforation downstream of the initial flame).

    PNG
    media_image1.png
    890
    1723
    media_image1.png
    Greyscale

Docquier does not disclose measuring an emission intensity of the initial flame; and adjusting a flow rate of the main flow of the oxidant, depending on the measured emission intensity so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity.
Abbasi teaches a combustion system for automatic, real-time control of a combustion process comprising measuring an emission intensity of the initial flame (see 20, 21); and adjusting a flow rate of the main flow of the oxidant (see 25, 26), depending on the measured emission intensity (see col. 3, starting at line 62: “The system comprises a non-intrusive optical system comprising optical sensor 20 which is adapted to observe the flame 21 produced by flex-flame burner 22 and provide information for automatic, real-time control of the combustion process. Optical sensor 20 is operatively connected to a signal processor 23 which, in turn, is operatively connected to the furnace controller 24. Furnace controller 24 is operatively connected to burner controller 25 which controls actuators 26 operatively connected to flex-flame burner 22. Actuators 26 operate to move internal adjustment means disposed within flex-flame burner 22 for adjusting the flow cross-sectional areas within the burner. Burner controller 25 is also operatively connected to means for controlling the fuel and oxidant flow into the burner, such as flow control valves.”) so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity (see generally col. 4, lines 14-31, particularly col. 4, lines 27-31: “data processing and integral, feed-back control algorithms to provide monitoring and control; and 6) rapid response to adjust the combustion process to furnace instabilities, fuel changes, firing rate change (turndown), and non-steady state process heating.”; the feed-back control algorithms provide a self-optimizing means to control the flame characteristic, in order to achieve the desired chemiluminescent emission line-of-sight measurements which provide information regarding flame topography, stability, behavior and even pollutants).

    PNG
    media_image2.png
    415
    1202
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Docquier to measure an emission intensity of the initial flame; and adjusting a flow rate of the main flow of the oxidant, depending on the measured emission intensity so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity as taught and/or suggested by Abbasi, since such a modification would provide a "smart" combustion system which can provide interactive and flexible control of the combustion process in furnaces and other combustion chambers, very effective heat transfer to a load with emissions control over high turndown ratios, with multiple fuels, and during both steady-state and transient operation (see Abbasi, col. 1, lines 44-50).  
Regarding Claim 3, Docquier discloses wherein the at least one first perforation comprises a plurality of first perforations (see 28A, 28B, and 28C).
Regarding Claims 4 and 7, Docquier discloses wherein the at least one fuel injector (30) comprises a plurality of fuel injectors each of which is positioned in an associated one of the 
Regarding Claim 5, Docquier discloses wherein the at least one second perforation comprises a plurality of second perforations (42A, 42B).
Regarding Claim 6, Docquier discloses wherein the at least one main oxidant injector comprises a plurality of main oxidant injectors (see at least 40A, 40B, 58A, 58B) each of which is positioned in an associated one of the plurality of second perforations (42A, 42B).
Regarding Claim 8, Docquier discloses wherein the auxiliary flow of the oxidant (see 48, 68) is introduced into the combustion zone through the at least one first perforation (see 28A, 28B, and 28C).
Regarding Claim 10, Docquier in view of Abbasi discloses wherein the flow rate of the main flow is adjusted so that the emission intensity of the initial flame (see Docquier sensor 50 as modified by sensor 20 taught by Abbasi) is located in a preset range (see Abbasi which states: “The flex-flame burner of this invention, as can be seen, is a relatively simple, highly adjustable burner which includes features for providing a wide range of operating conditions. This advanced burner design allows for multi-fuel capability, high turndown ratio (10:1 or greater), automatic oxidant-fuel ratio adjustment, automatic flame shape adjustment at a constant firing rate, automatic flame velocity control over a wide range of turndown ratios, flame velocity adjustment with impact on oxidant inlet pressure, automatic oxidant or fuel staging adjustment 
Regarding Claim 11, Docquier in view of Abbasi discloses wherein the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow is adjusted so that the measured emission intensity (see Docquier sensor 50 as modified by sensor 20 taught by Abbasi) is located in a present range. (see Abbasi which states: “The flex-flame burner of this invention, as can be seen, is a relatively simple, highly adjustable burner which includes features for providing a wide range of operating conditions. This advanced burner design allows for multi-fuel capability, high turndown ratio (10:1 or greater), automatic oxidant-fuel ratio adjustment, automatic flame shape adjustment at a constant firing rate, automatic flame velocity control over a wide range of turndown ratios, flame velocity adjustment with impact on oxidant inlet pressure, automatic oxidant or fuel staging adjustment between primary and secondary oxidant or fuel introduction”). At least Abbasi’s stated “wide range of operating conditions” comprising/teaching the present range.
Regarding Claim 19, Docquier discloses wherein: the at least one main oxidant injector comprises at least two main oxidant injectors (see at least 40A, 40B, 58A, 58B) positioned in the at least one second perforation (42A, 42B) of the block; the at least one main stream of the main flow comprises at least two main streams of the main flow (exiting 42A, 42B); the at least one fuel injector comprises at least two fuel injectors (30) positioned in the at least one first perforation; the at least one stream of the fuel comprises at least two streams of the fuel (see at least Figs. 5 and 6); the at least two streams of the fuel are injected into the combustion zone through the at least two fuel injectors and the at least one first perforation (see again at least 
Regarding Claim 21, Docquier in view of Abbasi discloses wherein the measured emission intensity (see Docquier sensor 50 as modified by sensor 20 taught by Abbasi) and optionally the measured oscillation frequency is transmitted to a control system (as taught by at least the burner controller 25 of Abbasi), said control system being connected to an adjusting system (as taught by at least the actuators 26 of Abbasi) that adjusts the flow rate of the main flow or the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow, said control system controlling the adjusting system so that the flow rate of the main flow or the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow is adjusted depending on the measured emission intensity and optionally the measured oscillation frequency (as taught or suggested by Abbasi, see col. 3, starting at line 62: “The system comprises a non-intrusive optical system comprising optical sensor 20 which is adapted to observe the flame 21 produced by flex-flame burner 22 and provide information for automatic, real-time control of the combustion process. Optical sensor 20 is operatively connected to a signal processor 23 which, in turn, is operatively connected to the furnace controller 24. Furnace controller 24 is operatively connected to burner controller 25 which controls actuators 26 operatively connected to flex-flame burner 22. Actuators 26 operate to move internal adjustment means disposed within flex-flame burner 22 for adjusting the flow 
Regarding Claims 24 and 25, Docquier in view of Abbasi discloses the claimed burner as is evident from the discussion of Claims 1, 3-8, 10-11, 19 and 21 above. In the interest of brevity the parallel claim limitations already discussed above and the obviousness rationale for combining the teachings of the references will not be repeated here.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Docquier in view of Abbasi as applied to claim 1 above, and further in view of Allen (US 5,249,954).
Regarding Claim 9, Docquier in view of Abbasi does not disclose wherein the measured emission intensity is measured with an emission intensity sensor directed towards the initial flame in an interval of 190 to 520 nm.
Nonetheless, Allen teaches an integrated imaging sensor/neural network controller for combustion control systems wherein the measured emission intensity is measured with an emission intensity sensor (200) directed towards the initial flame (see Fig. 1) in an interval of 190 to 520 nm (see at least col. 6, lines 9-23: “Emission from the CH radical (around 430 nm) is known to peak in the reaction zone of pre-mixed hydrocarbon flames and has been used as an indicator of the volumetric energy release rate in unstable combustion systems. OH emission (between 280 nm and 330 nm), originating from chemiluminescence, also peaks in the reaction zone and is an indicator of regions of vigorous combustion. Either CH or OH emission are satisfactory for use with the invention. Using UG-5 filter glass, which transmits wavelengths between about 250 and 400 nm, the sensor records images of the combustion zones in the primary combustion portion of the flame by imaging the OH chemiluminescence emission.”).

    PNG
    media_image3.png
    581
    897
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Docquier in view of Abbasi wherein the measured emission intensity is measured with an emission intensity sensor directed towards the initial flame in an interval of 190 to 520 nm as taught and/or suggested by Allen, since such a modification allows the use of the spatial distribution of important parameters in the combustion system in identifying the overall operation condition of a given combustor and in formulating a control response accorded to a pre-determined control model (see Allen, Abstract).  
Allowable Subject Matter
Claims 2 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799